DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Heim (US 8022584).
A structure for assembling a temperature sensor (C1 ll 46-52) of an annular terminal unit for a drive motor (C1 ll 16-18), the structure comprising: 
a terminal holder (10) having an annular shape; 
a temperature sensor (1-7) fixed to the terminal holder; 
a plurality of cores (15,18) radially arranged on a lower surface of the terminal holder; 
a bobbin (11) inserted into each of the plurality of cores; and 
a stator coil (12) wound around each of the bobbins (11), 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heim (US 8022584) in view of GB 1056308.
Regarding claim 8, Heim discloses:
A method of assembling a temperature sensor of an annular terminal unit for a drive motor (C1 ll 16- C2 ll 49), the method comprising: 
forming an insertion hole and a fixing hole (see annotated Fig below indicating holes formed) and providing a terminal holder (10) having an annular shape, in which a plurality of cores (15-18) are radially arranged on a lower surface thereof; 
mounting a bobbin (11, Fig 1 shows it mounted) on each of the cores; 
winding a stator coil (12) around each of the bobbins (Fig 1 shows it wound); 
providing a temperature sensor (1-7, Fig 1 shows it provided) including an insulator (2), and a lead wire (4); 
inserting the temperature sensor (1-7) into the insertion hole in a vertical direction of the insertion hole (Fig 1 shows it inserted); 
fixing the lead wire (4) to a guide part (7, Fig 2 shows it fixed); and 
fixing an end part of the lead wire (4) to the terminal holder (Fig 1 shows it fixed and installed). 
Heim does not explicitly mention the use of a thermistor.
GB 1056308 discloses a device using a thermistor (abstract), to provide protection of an electrical winding.

The motivation to do so is that it would allow one to provide protection of an electrical winding (abstract of GB 1056308).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 2/1 inter alia, the specific limitations of “…wherein the terminal holder includes: a body part configured to form a body of the terminal holder; an insertion hole through which an upper surface and a lower surface of the body part communicate with each other; a fixing part extending from the lower surface of the body part in a region corresponding to the insertion hole and through which the temperature sensor passes; and a guide part formed along an inner upper surface of the body part, the guide part having an annular shape and configured to fix a lead wire of the temperature sensor….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 3-7 are also allowable for depending on claim 2.
In claim 9/8 inter alia, the specific limitations of “…wherein the terminal holder includes: a body part forming a body of the terminal holder; the insertion hole through which an upper surface and a lower surface of the body part communicate with each other; a fixing part extending from the lower surface of the body part in a region corresponding to the insertion hole and through which the temperature sensor passes; and a guide part formed along an inner upper surface of the body part, the guide part having an annular shape and configured to fix a lead wire of the temperature sensor, wherein: the guide part includes circumferential protrusions spaced apart from each other along the inner upper surface of the body part; and a semicircular protrusion of which one surface, which is located in an inner side direction of the body part, is formed to have a curved surface….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 10 also allowable for depending on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834